Citation Nr: 0524822	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals, lipoma, back of right ear, with 
headaches and skull pain, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1960 to 
January 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2005, the veteran testified at a videoconference Board 
hearing.

By way of the March 2003 rating decision, the RO granted an 
increased rating of 10 percent for the service-connected 
postoperative residuals, lipoma, back of right ear, with 
skull pain and headaches.  In this rating decision, the RO 
also established service connection for the veteran's 
headaches and granted a noncompensable evaluation.  In his 
April 2003 notice of disagreement, the veteran stated that he 
was satisfied with the 10 percent rating for the scarring but 
was unsatisfied with the noncompensable evaluation for 
headaches.  Since the RO essentially has assigned the rating 
requested by the veteran for the scar, there is no longer any 
case or controversy for appellate review.  See generally AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  However, the evaluation 
of the veteran's headaches remains in appellate status and is 
remanded to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the veteran's July 2005 Board hearing, veteran 
indicated that his service-connected headaches have increased 
in severity.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, the case must be returned to the 
RO for such an examination.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected headaches.  It 
is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  The 
examination should include any diagnostic 
tests or studies for an accurate 
assessment of the disorder.  Examination 
findings should be reported to allow for 
evaluation of the headaches under 
38 C.F.R. § 4.124a, Code 8100.  The 
examiner should comment whether the 
veteran's headaches are with 
characteristic prostrating attacks 
averaging once a month or every 2 months 
over the last several months, or are with 
very frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




